Dissenting Opinión.
Fenner, J.
I am unable to discover the necessity or propriety of discussing the appealable character of a judgment which is not before us on appeal.
*419The action before us is brought upon a bond and sounds in damages. Its, appealable character is determined by the amount seriously, and not fictitiously, demanded as damages. The judgment in the suit, in proceedings upon which the bond was given, is referred to only as an element in fixing the measure of damages; and if the damages claimed'in this suit exceed $1000, that makes .it appealable, irrespective of the elements of which such damages are composed.
I must, therefore, dissent from the opinion and decree herein.